On Petition for Rehearing.
PER CURIAM.
The petition for rehearing is denied. It should be stated, however, that this court did not decide the merits of the charges laid in the complaint filed by the State Board of Funeral Directors and Embalmers for Florida against appellee in that proceeding to which the writ of prohibition was directed, but that the decision was predicated on procedure and on deficiencies in the charges made in the complaint against appellee. It is not intended for the opinion of this court to preclude the board from bringing another proceeding against appel-lee in conformity with the statutory provisions. See sections 470.12, 470.13 and 470.-29, Florida Statutes, F.S.A.; and State ex rel. Sbordy v. Rowlett, 1939, 138 Fla. 330, 190 So. 59, 123 A.L.R. 769.
KANNER, C. J., SHANNON, J., and SMITH, FRANK A., Associate Judge, concur.